Case 5:14-cr-20115-JEL-LJM ECF No. 164, PageID.1050 Filed 01/21/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 United States of America,

                             Plaintiff,       Case No. 14-20115

 v.                                           Judith E. Levy
                                              United States District Judge
 Vernon Lawson,

                             Defendant.

 ________________________________/

        ORDER DENYING DEFENDANT VERNON LAWSON’S
        MOTIONS FOR RELIEF FROM JUDGMENT [162, 163]

        On March 21, 2019, the Court sentenced Defendant Vernon Lawson

to a term of time served and a period of two years supervised release after

Defendant pleaded guilty to one count of theft of over $1,000 of

government funds, in violation of 18 U.S.C. § 641. (ECF No. 158.)

        Before the Court are Defendant’s two identical motions requesting

relief from this judgment, both of which were filed on December 23, 2020. 1

(ECF Nos. 162-163.) Defendant argues that he is entitled to relief from




        1   Received by the Court, respectively, on January 15, 2021 and January 19,
2021.
Case 5:14-cr-20115-JEL-LJM ECF No. 164, PageID.1051 Filed 01/21/21 Page 2 of 3




judgment pursuant to newly discovered evidence “that, with reasonable

diligence, could not have been discovered in time to move for a new trial

under Rule 59(b).” (ECF No. 163, PageID.1041.) In support of this

statement, Defendant attaches to his motion an “unsworn declaration of

rebuttal” stating that he “den[ies] Theft of Over $1,000.00 of Government

Money.” (Id. at PageID.163.)

      Defendant cites the civil rules, rather than the criminal rules, in

his motion. However, the Court construes Defendant’s motion as a motion

to vacate his judgment pursuant to Federal Rule of Criminal Procedure

33.2 If a defendant raises the issue of newly discovered evidence within

three years of judgment, this Rule permits the Court to “vacate any

judgment and grant a new trial if the interest of justice so requires.” Fed.

R. Crim. P. 33(a).

      The Court DENIES Defendant’s motions because he has not offered

any reason why justice requires that his judgment be vacated, and

because the Court does not credit as “new evidence” Defendant’s

statement of denial. Fed. R. Crim. P. 33(a).


      2Defendant also implies that he is raising a constitutional challenge to the
public money section of the U.S. Code, but the Court declines to address this
argument further because Defendant provides no details regarding this claim.
                                        2
Case 5:14-cr-20115-JEL-LJM ECF No. 164, PageID.1052 Filed 01/21/21 Page 3 of 3




      IT IS SO ORDERED.

Dated: January 21, 2021                   s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 21, 2021.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      3
